MEMORANDUM **
Cipriano Toyos-Cordova appeals from the 63-month sentence imposed following his guilty-plea conviction for possession with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(B)(vii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Toyos-Cordova contends that the district court gave undue weight to the Sentencing Guidelines, failed to consider mitigating factors when imposing the sentence, and failed to adequately explain its reasons for the sentence. We conclude that there was no procedural error and that the sentence imposed is substantively reasonable. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007); United States v. Carty, 520 F.3d 984, 995-96 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.